DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of prior U.S. Appl. No. 15/411,542, filed January 20, 2017, now U.S. Patent No. 10,716,667.

Status of Claims
Claims 29-48 are pending and under examination.

Specification
The Cross-Reference to Related Application of the disclosure is objected to because of the following informalities: “[to be assigned]” should be replaced with - - 10,716,667 - -.  Appropriate correction is required.

Allowable Subject Matter
Claims 29-48 are allowable.
Clague et al. (US 20130261738) discloses a method a mitral valve prosthesis, the method comprising: advancing a delivery catheter through an aortic arch in a retrograde manner (Figs. 4-6), the delivery catheter including an articulation assembly having a movable arm portion (Figs. 3-4).  
Willard (US 20130297012) discloses a method a mitral valve prosthesis, the method comprising: advancing a delivery catheter through an artery (para [0005]), the delivery catheter including an articulation assembly having a movable arm portion  (Figs. 4-6, para [0037]).
There is no art of record alone or in combination that teaches of a method a mitral valve prosthesis, the method that includes the combination of recited limitations in claim 29. The art of record alone or in combination did not teach the recited limitations of wherein during the advancing of the delivery catheter the articulation assembly is in a closed state in which the arm portion is substantially parallel to a longitudinal axis of the delivery catheter with the mitral valve prosthesis being releasably attached to the arm portion; positioning the articulation assembly in the left ventricle downstream of a native mitral valve; transitioning the articulation assembly from the closed state to an open state in which the arm portion is angled away from the longitudinal axis of the delivery catheter; positioning the arm portion and the mitral valve prosthesis releasably attached thereto within the native mitral valve; and deploying the mitral valve prosthesis within the native mitral valve.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to the specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771